Citation Nr: 1451407	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability other than glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied service connection for a bilateral eye condition.  

In March 2012, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  

In August 2013, the Veteran presented testimony at the RO via a video conference hearing testified before the undersigned Veterans Law Judge sitting at VAs Central Office in Washington, D.C.

In October 2013, the Board remanded the matter for additional development of the record

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks service connection for a bilateral eye disability other than glaucoma.  He credibly reports that the symptoms of this disability had their onset during service.  The Veteran's reported symptoms include burning eyes, itchy eyes, red eyes, and red eyelids.  The Veteran reports these symptoms have been fairly constant since service, and are completely separate from his glaucoma which had its onset many years after discharge from service.  

The issue in this case is whether the Veteran's current blepharoconjunctivitis had its onset in service, regardless of any intervening non-service-connected glaucoma.  Although the condition was not significantly visible during an April 2012 VA examination, a private examiner in December 2009 noted that the condition waxed and waned.  The private examiner also indicated that he had treated the Veteran for quite some time.  Thus, the April 2012 VA examination was deemed inadequate because it did not take into consideration the memo from Dr. B, an eye physician, who specifically indicated that the Veteran's reported symptoms do exist, and he provided a diagnosis of such and indicated that treatment with antibiotics may help his condition.  The fact that the Veteran may not have had itchy red eyes at the time of the VA examination in April 2012 does not necessarily mean that the blepharoconjunctivitis condition does not exist.  Further, the examiner did not take into consideration the Veteran's competent and credible history regarding the onset of the blepharoconjunctivitis.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  

In an attempt to reconcile the conflicting evidence, the Board directed the RO to schedule another VA examination.  The Veteran was afforded a VA examination in January 2014 and the examiner was asked to consider the memo from Dr. B, as well as the Veteran's competent and credible testimony regarding his in-service conjunctivitis.  The examiner was asked to opine as to whether the Veteran's current blepharoconjunctivitis was incurred in service, or whether it is otherwise related to any injury, illness or other event in service.  According to Stedman's Medical Dictionary, blepharitis is defined as inflammation of the eyelid.  See STEDMAN'S ILLUSTRATED MEDICAL DICTIONARY 212 (27th ed. 2000).

In response, the examiner indicated a review of the claims file and noted a diagnosis of glaucoma.  The examiner opined that the Veteran's blepharitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that blepharitis occurs in most people, and his eyes looked no worse than others who have this condition.  The examiner further stated that blepharitis is not caused by being in the service; and, that it is quite probable that the latanoprost he uses [for his glaucoma] is aggravating his condition.  In addition, his lower lids lie below his corneas, resulting in dry eye symptoms.  

Contrary to the remand directives, the examiner did not acknowledge the memo from Dr. B or the Veteran's competent and credible testimony that his eye irritation began during service, as requested.  

Moreover, after the RO issued a Supplemental Statement of the Case (SSOC) on October 23, 2014, a response to a National Archives and Records Administration (NARA) search request was obtained.  The reply, dated on October 30, 2014, included a three page sick report documenting that the Veteran was hospitalized in November 1952 for bilateral conjunctivitis.  Notably, the examiner in January 2014 specifically stated that he could find no evidence that the Veteran had any eye injury or illness while in service.  The 1952 sick report, however, specifically contradicts the January 2014 examiner's statement.  

In light of the foregoing, the VA examination of January 2014 is inadequate, and another VA examination must be obtained to determine whether it is at least as likely as not that the Veteran's current blepharoconjunctivitis had its onset during service.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2000).  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Moreover, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the January 2014 VA medical opinion does not take into consideration the private treatment of Dr. B or the Veteran's competent and credible statements, and the examiner was unaware at that time of the existence of a service treatment (sick) report showing treatment in service for bilateral conjunctivitis.  Another examination is therefore necessary.  

Although the Veteran is competent and credible to report his symptoms of itchy, red, and burning eyes since service, the disability of blepharoconjunctivitis is not one of the chronic diseases listed under 38 C.F.R. § 3.309(a).  Significantly, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With appropriate authorization from the Veteran, obtain and associate with the electronic record the Veteran's private medical records from Dr. B and any other private doctor who has treated him for conjunctivitis, blepharitis, or any other eye condition.

2.  Obtain all VA treatment records, if any, pertinent to his claim for service connection for a bilateral eye disorder.  

3.  After completion of the above directives, schedule the Veteran for a VA examination by an ophthalmologist; or if no ophthalmologist is available, a qualified medical physician to determine the current nature and likely etiology of the Veteran's eye disability manifested by itchy, red, and irritated eyes, also diagnosed as blepharoconjunctivitis manifested by persistent and episodic inflammation.  In so doing, the examiner must be aware that the Veteran has specifically indicated that his current glaucoma is a completely separate and distinct disorder from the blepharoconjunctivitis and the Veteran has never asserted that his glaucoma is in any way related to service.  

The claims folder must be made available to and reviewed by the examiner(s), who must indicate on the examination report that such a review was undertaken. 

The examiner must consider and discuss the Veteran's competent and credible testimony regarding the onset of his symptoms, as well as the recently obtained service sick report showing treatment in service for bilateral conjunctivitis; and, the private December 2009 memo from Dr. B noting the possibility of in-service onset of current blepharoconjunctivitis; and that current blepharoconjunctivitis waxes and wanes.  

The examiner should provide an opinion as to whether it is as least as likely as not that (i.e., probability of 50 percent or greater), the Veteran's current blepharoconjunctivitis, or any other currently diagnosed eye condition, other than glaucoma, was incurred in service, or otherwise related to any injury, illness or other event in service.  In other words, is it as likely as not that the Veteran's current blepharitis and/or conjunctivitis (whether symptomatic or not at the time of the examination) had its onset during service?  A complete rationale must be provided for all opinions rendered.  

4.  When the above has been accomplished, ensure that all of the remand instructions have been complied with.  If any of the actions are deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



